           Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 1 of 21
A   lb.

;_:_t CT Corporation                                                               Service of Process
                                                                                   Transmittal
                                                                                   12/07/2018
                                                                                   CT Log Number 534529189
          TO:     Kim Lundy Service of Process, Legal Support Supervisor
                  Walmart Inc.
                  702 SW 8th St, MS#0215
                  Bentonville, AR 72716-6209

          RE:     Process Served in Texas

          FOR: Wal-Mart Stores Texas, LLC (Domestic State: DE)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                  Smith Veronica, Pltf. vs. Wal-Mart Stores Texas, LLC, Dft.
          DOCUMENT(S) SERVED:               Citation, Petition, First Set Of Discovery, Instructions, Interrogatories, Request(s),
                                            Certificate
          COURT/AGENCY:                     270th Judicial District Court Harris County, TX
                                            Case #201883792
          NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - November 18,
                                            2017 - 1313 North Fry Road, Katy, Texas, 77449
          ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
          DATE AND HOUR OF SERVICE:         By Process Server on 12/07/2018 at 10:34
          JURISDICTION SERVED:              Texas
          APPEARANCE OR ANSWER DUE:         By 10:00 a.m on the Monday next following the expiration of 20 days after you were
                                            served (Document(s) may contain additional answer dates)
          ATTORNEY(S) / SENDER(S):          A. Clement Wehner
                                            Daspit Law Firm
                                            440 Louisiana Street, Suite 1400
                                            Houston, TX 77002
                                            (713) 322-4878
          ACTION ITEMS:                     CT has retained the current log, Retain Date: 12/07/2018, Expected Purge Date:
                                            12/12/2018

                                            Image SOP

                                            Email Notification, Kim Lundy Service of Process ctlawsuits@walmartlegal.com

          SIGNED:                           C T Corporation System
          ADDRESS:                          1999 Bryan Street
                                            Suite 900
                                            Dallas, TX 75201
          TELEPHONE:                        214-932-3601




                                                                               EXHIBIT A



                                                                                   Page 1 of 1 / YC
                                                                                   Information displayed on this transmittal is for CT
                                                                                   Corporation's record keeping purposes only and is provided to
                                                                                   the recipient for quick reference. This information does not
                                                                                   constitute a legal opinion as to the nature of action, the
                                                                                   amount of damages, the answer date, or any information
                                                                                   contained in the documents themselves. Recipient is
                                                                                   responsible for interpreting said documents and for taking
                                                                                   appropriate action. Signatures on certified mail receipts
                                                                                   confirm receipt of package only, not contents.
Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 2 of 21


                                                  CAUSE NO. 201883792

                                                  RECEIPT NO.                          0.00          CIV
                                                                                                 TR I 73566703

         PLAINTIFF: SMITH, VERONICA                                                 In The 270th
                 vs                                                                 Judicial District Court
         DEFENDANT: wAL-MART STORES OF TEXAS LLC                                    of Harris County, Texas
                                                                                    270TH DISTRICT COURT
                                                                                    Houston, TX
                                                       CITATION
         THE STATE OF TEXAS
         County of Harris



         TO: WAL-MART STORES OF TEXAS LLC BY SERVING ITS
             REGISTERED AGENT C T CORPORATION SYSTEM
             1999 BRYAN STREET SUITE 900    DALLAS TX 75201
             Attached is a copy of PLAINTIFFS ORIGINAL PETITION AND FIRST SET OF DISCOVERY

         This instrument was filed on the 21st day of November, 2018, in the above cited cause number
         and court. The instrument attached describes the claim against you.

              YOU HAVE SEEN SUED, You may employ an attorney. If you or your attorney do not file a
         written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
         next following the expiration of 20 days after you were served this citation and petition,
         a default judgment may be taken against you.
         TO OFFICER SERVING:
               This citation was issued on 26th day of November, 2018, under my hand and
         seal of said Court.


         Tssued at request of:                                  CHRIS DANIEL, District Clerk
         DASPIT, JOHN A                                         Harris County, Texas
         440 LOUISIANA, SUITE 1400                              201 Caroline, Houston, Texas 77002
         HOUSTON, TX 77002                                      (P.O. Box 4651, Houston, Texas 77210)
         Tel: (713) 588-0383
         Oar No.: 24048906                               Generated By: OUGRAH, CHANCESAS 609//11104470

                                            OFFICER/AUTHORIZED PERSON RETURN

         Came to hand at          o'clock      .M., on the            day of

          Executed at (address)                                                                            in

                                   County at        o'clock          .M., on the        day of

               , by delivering to                                                    defendant, in person, a

          true copy of this Citation together with the accompanying                copy(ies) of the Petition

         attached thereto and I endorsed on said copy of the Citation the date of delivery.
         To certify which I affix my hand officially this       day of


          FEE: S

                                                                         of                      County, Texas


                                                                By
                       Affiant                                                      Deputy

         On this day,                                            , known to me to be the person whose
         signature appears on the foregoing return, personally appeared. After being by me duly sworn,
         he/she stated that this citation was executed by him/her in the exact manner recited on the
         return.

         SWORN TO AND SUBSCRIBED BEFORE ME, on this             day of



                                                                                     Notary Public




                                                   *73566703'
•              Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 3 of 21
    ,
                                                                                                                 11/21/2018 10:57 AM
                                                                                            Chris Daniel - District Clerk Harris County
                                                                                                              Envelope No. 291 97979
                                      2018-83792 / Court: 270                                                             By: p Ougrah
                                                                                                          Filed: 11/21/2018 10:57 AM

                                               CAUSE NO.

          VERONICA SMITH                                               IN THE DISTRICT COURT

                         Plaintiff

          V.                                                           HARRIS COUNTY, TEXAS

          WAL-MART STORES TEXAS, LLC

                         Defendants.                                          JUDICIAL DISTRICT


                   PLAINTIFFS ORIGINAL.PETITION AND FIRST SET OF DISCOVERY

                  Plaintiff Veronica:Smith complains of Defendant Wal-Mart Stores of Texas, LLC ("Wal-

          Mart"), and would respectfully show the Court that:

                                                Discovery Control Plan

          1.      Plaintiff intends to conduct discovery in this matter under Level 3 of the Texas Rules

          of Civil Procedure.

                                                Jurisdiction and Venue

          2.      The claims asserted arise under the common law of Texas. This Court has jurisdiction and                 •

          venue is proper because all or a substantial part of the events or omissions giving rise to the claim

          occurred in Harris County, Texas.

                                     Statement Regarding Monetary Relief Sought

        . 3.      Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff seeks monetary relief of no more

          than $100,000:00, including damages of any kind, penalties, costs, expenses, pre-judgment

          interest, and attorney's fees and judgment for all other relief to which Plaintiff is justly entitled.

          Plaintiff expressly reserves the right to amend this Rule 47 statement of relief if necessary.

          4.      Plaintiff further pleads that the amount in controversy in this matter does not exceed

          575,000.00.
      Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 4 of 21
                                                                                                          •




                                                Parties

5.       Plaintiff Veronica Smith is an individual residing in Harris County, Texas.

6.       Defendant, Wal-Mart Stores Texas, LLC (hereinafter "Wal-Mart"), is a Texas entity

engaged in business in Harris County, Texas. Defendant Wal-Mart may be served with process

by serving its registered agent, C T Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201.

                                                 Facts

7.       This lawsuit is necessary as a result of personal injuries that Plaintiff received on or about

November 18, 2017. At that time, Plaintiff was an invitee at Defendant Wal-Mart's store at 1313

North Fry Road, Katy, Texas, 77449. While Plaintiff was shopping, she slipped in a substance on

the floor causing her to fall to the ground, sustaining permanent and serious injuries.

8..      At the time of the incident in question, Plaintiff was an invitee of Defendant. Defendant

knew or should have known of the unreasonably dangerous condition and neither corrected nor

warned Plaintiff of it. Plaintiff did not have any knowledge of the dangerous condition and could

not have reasonably been expected to discover it. Defendant either created the condition and/or

failed to correct the condition or to warn Plaintiff about the dangerous condition, which constituted

negligence, and such negligence was a proximate cause of the occurrence in question and

Plaintiff's resulting injuries.

9.       Plaintiff would show that, based on the above-described facts, Defendant was negligent.

Defendant, as occupier and owner of the premises, with control over the premises, had a duty to

inform Plaintiff of the dangerous condition and make safe the defective condition existing on

Defendant's premises.
   Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 5 of 21




10.     Defendant is liable to Plaintiff under the theory of premises liability and negligence based

on the following negligent conduct:

           a. Failure to maintain the premises, including floor and walkways, in a reasonably
              safe condition;,

            b. Failure to inspect the premises where the dangerous condition existed;

           c. Failure to correct the condition by taking reasonable measure to safeguard persons
              who entered the premises;

           d. Failure to inform Plaintiff of the dangerous condition existing on the premises; and

           e. Other acts deemed negligent.

11.     Each of the foregoing negligent acts and/or omissions, whether taken singularly or in any

combination, was a proximate cause of Plaintiff's injuries and damages that are described below.

12.    Defendant was also negligent in that it failed to act as a reasonably prudent premise owner

would act in the same or similar situation.

                                              Darna2es

13.    As a result of these acts or omissions, Plaintiff sustained damages recognizable by law.

14.    By virtue of the actions and conduct of Defendant as set forth above, Plaintiff was seriously

injured and is entitled to recover the following damages:

           a. Past and future medical expenses;

           b. Past and future pain, suffering and mental anguish;

           c. Past and future physical impairment;

           d. Past and future physical disfigurement; and

           e. Past lost wages and future loss Of earning capacity.

15.    By reason of the above, Plaintiff is entitled to recover damages from Defendant in an

amount within the jurisdictional limits of this Court, as well as pre and post-judgment interest.
      Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 6 of 21
•




                                               Jury Demand

           Plaintiff hereby demands a trial by jury.

                                          Request for Disclosures

            Pursuant to Rule 194, Tex. R. Civ. P., Plaintiff requests that Defendant discloses, within

    fifty days of this request, the information or materials described in Texas Rule of Civil Procedure

    194.2(a)-(1).

                                              Other Discovery

           Plaintiff refers you to the attached Request for Admisions, Interrogatories and Request for

    Production, and notifies you that a response is required within 50 days of service of these requests.

                                          -

           Plaintiff hereby gives actual notice to Defendant that any and, all documents produced may

    be used against Defendant at any pre-trial proceeding and/or at trial of this matter without the

    necessity of authenticating the documents.

                                                   Prayer

           Plaintiff prays that this citation issues and be served upon Defendant in a form and manner

    prescribed by law, requiring that Defendant appears and answers,
                                                                 • and that upon final hearing,
    Plaintiff has judgment against Defendant in a total sum in excess of the minimum jurisdictional

    limits of this Court, plus pre and post-judgment interest, all costs of Court, and all such other and

    further relief, to which she may be justly entitled.




                                                                  (See signanire block on next page)
Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 7 of 21




                                           Respectfully submitted,

                                           DASPIT LAW FIRM

                                           /s/ A. Clement Weimer
                                           A. Clement Wehner
                                           Texas State Bar No. 24106560
                                           440 Lodisiana Street, Suite 1400
                                           Houston, Texas 77002
                                           Telephone: (713) 322-4878
                                           Facsimile: (713) 587-9086
                                           Email: e-service@daspitlaw.com

                                          ATTORNEY FOR PLAINTIFF
                                                            •,
     Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 8 of 21

                                                                                 11/21/2018 10:57:56 AM
                                                                                 Chris baniel - Districticlerk
                                                                                 Harris County
                                                                                 Envelope No: 29197979
                            2018-83792 / Court: 270                              By: Ougrah, Chancesas
                                                                                 Filed: 11/21/2018 10:57:56 AM


                                      CAUSE NO.

VERONICA SMITH                                               TN THE DISTRICT COURT

                P/ahaiff,

v.                                                           HARRIS COUNTY, TEXAS

WAL-MART STORES TEXAS, LLC                     §

                Defendants.                                         JUDICIAL DISTRICT


               PLAINTIFF'S FIRST SET OF DISCOVERY TO DEFENDANT
                    •    ..WAL-1VIART STORES TEXAS, 1.:CC

        TO:    Defendant, Wal-Mart Stores Texas, LLC, by and through its registered agent, CT
               Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

        Plaintiff Veronica Smith requests that Defendant Wal-Mart Stores Texas, LLC (hereinafter

"Wal-Mart"), answer the following discovery. This request is made pursuant to the Texas Rules of

Civil Procedure. You must reply within fifty (50) days after your receipt of this request at the office

of the undersigned attorney. Defendant must produce all documents which are in the possession,

custody or control of Defendant. Such documents are to be produced as they are kept in the usual

course of business, or Defendant shall organize and label such documents to correspond with the

category of the Requests. The documents and things requested are attached hereto.

        Please take NOTICE that Plaintiff intends to use all documents produced by Defendant in

trial of this cause and therefore requests that Defendant assert any objection to the authenticity of

any document Defendant produces within ten days of its production.
   Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 9 of 21




                              DEFINITIONS AND INSTRUCTIONS

        1.     Under the Texas Rules of Civil Procedure, Defendant must amend a prior answer to
an interrogatory if it obtains obtain information upon the basis of which:

        (a)     It knows that the answer was incorrect when made; or

        (b)     It knows that the answer, though correct when made, is no longer true and the
                circumstances are such that a failure to amend the answer is in substance a knowing
                concealment.

         2.       The terms "document" and "documents" mean all documents and tangible things, in
 the broadest sense allowed under the Texas Rules of Civil Procedure, and include, but are not
 limited to, information contained in computer storage and other electronic information retrieval
 systems, drafts, originals and nonconforming copies which Contain deletions, insertions,
 handwritten _notes at cominents, however produced or reproduced, or to 14 other tangible
 permanent record,. and without limitation, shall include, among other things, accident reports,
 medical reports, work safety logs, employment records, all marketing material, bids, letters,
 correglondence, records of discussions, conferences, memoranda, notes, telegrams, summaries,
 telephone logs and records, teletypes, bank checks, bank deposits and withdrawal slips, bank credit
.and debit memoranda, records, telexes, private wire messages, communications, calendars, diaries,
 appointment books, agenda of meetings, conversations, 'schedules, reports, studies, appraisals,
 analyses, lists, surveys, budgets, financial statements, financial projections, financial calculations,
 financial audits, contracts, agreements or proposed agreements, confidentiality agreements,
 periodicals, charts, graphs, interviews, speeches, transcripts, depositions, press releases, brochures,
 books af account, affidavits, communications with government bodies, invoices, notes and minutes
 of 'meetings of Boards of Directors, audit committees, financial committees and executive
 committees, interoffice communications, results of investigations, working papers, newspaper or
 magaiine articles, records of payments, releases, receipts, computer programs and printouts, maps,
 blue prints, liftings, tax returns, vouchers, subpoenas, papers similar to any of the foregoing and
 other-writings of every kind and descriptions (whether or not actually used) in your possession,
 custody or control; and other records of voice recordings, film, tapes, and other data compilations
 from which information can be obtained whether these are resident on paper or other media such as
 magnetic, electronic, or optical.

       3.      You are to produce all documents that are in the possession, control or custody of
you or in the possession, control or custody of any attorney for you. Without limiting the term
"control," a document within your control if you have ownership, possession or custody of the
document, or. the- right to secure the document or copy from any person or public or private entity
having physical possession thereof.

       4.     All duplicates or copies of documents are to be provided to the extent they have
handwriting, additions, or deletions of any kind different from the original document being
produced.,
  Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 10 of 21




      5.      Unless otherwise indicated, documents requested by this Document Request are
documents referring to, relating to, or prepared during the last ten years.

      6.        This Document Request requires you to amend or supplement your production of
documents.

         7.      In the event that any document requested has been lost or destroyed, you shall
identify such document and, in addition, specify (a) the date of its loss or destruction; (b) the reason
for its destruction; (c) the person authorizing its destruction; and (d) the custodian of the document
immediately preceding its loss or destruction.

         8.     Plaintiff requests that you provide the descriptions specified in Rules for each
document not produced because of a claim of privilege. Such descriptions shall specify in writing
with .respect to .each :purportedly privileged document, its author(s), .recipient(s), nature (e.g.
memorandum, letter.), date, subject matter, the nature of the claimed privilege and all facts you rely
on','td SOppOrt the' ClainiTcif privilege. Plaintiff requests that you pravi.de such descriptions within
fifteen days after service of your response, or responses, to these documents- requests.

               If you object to any part of a document request, you shall produce all documents, or
any portions thereof, covered by the request to which you do not object.

       10.     "You," "your," or "yours" shall mean, unless otherwise specified in a particular
request, Defendant(s) named in this lawsuit and/or any agent or representative of Defendant(s)
named in this laWsuit during all times relevant to this action.

       11.     The term "and/or," "or," and "and" are used inclusively, not exclusively.

         12.    The term "identify," or "identity," when used herein in reference to a natural person,
means to state (1) his/her full name and the present or last.known address of his/her residence, and
last, known telephone number (with area code prefix); .(2) his/her present or last known business
affiliation and positions .with respect thereto during the relevant time period as herein defined,
including a description of his/her duties and responsibilities. If any of the above information is not
available, state any other available means of identification.

        13.     The terms "concerning" or "relating to" as used herein shall mean referring to,
reflecting or related in any manner, logically, factually, indirectly or directly to the matter
discussed.

       14.     The terms "evidencing" as used — herein shall mean constituting, reflecting,
memorializing, referring to and/or supporting — logically, factually, indirectly or directly the
matter discussed.

      15.      The term "Damages" shall mean all claims for relief alleged by Plaintiff in the latest
Complaint.
 Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 11 of 21




        16. The term "communication" includes, without limitation, every manner or means of
statement, utterance, notation, disclaimer, transfer, or exchange of information of any nature
whatsoever, by or to whomever, whether oral, written, or face-to-face, by telephone, U.S. mail,
personal delivery, electronic mail, computer, or otherwise, specifically including, without
limitation, correspondence, conversations, dialogue, discussions, interviews, consultations,
agreements, and other understandings.

        17.     All documents responsive to this request shall be produced in their original form.
Documents originally in hard copy form shall be produced in that form. Documents or items
requested in electronic, optical, or magnetic media form shall be produced in the form requested as
kept by you. In the event Plaintiff experiences difficulty in retrieving or translating said electronic,
computer or magnetic data; Defendant(s) shall produce all such documentary information contained
within said data in hard copy form that does not require translation within five (5) days of receiving
objection from Plaintiffiwithout.the necessity of court order.

        18. The singUlarincludes the pltiral number, and vice versa. The masculine includes the
feminine and neuter gender. The past tense includes the present tense where the clear meaning is
not distorted by change of tense.

        19. "Entity" or "Entities" shall mean any corporation, corporate form (such as a limited
partnership, limited liability partnership, or limited liability company), parent company, affiliate,
subsidiary, partner, member, venture, partnership, or any other structure (or a chain of successive
entities) that conducts business, has conducted business, or anticipates conducting business.

       20.     If you have any objections such as vague, overbroad, etc., please do not object.
Instead, call me-aitd- Iwilliryin take into account your objections and specific concerns in
hopes of workingsnailiinutes ouf 'amicably.
 Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 12 of 21




                 INTERROGATORIES TO DEFENDANT WAL-MART

1.   Provide the identities and addresses for the owners and operators of the property where
     Plaintiff suffered the injury made the basis of this lawsuit.

     RESPONSE:

     Please name all eyewitnesses to the events for the date of the injury for which this lawsuit
     was filed nd provide the names, addresses, and telephone numbers if those Witnesses are
     no longer employed by you.

     RESPONSE:

3.   If you have not.been correctly named or served iri or by the Plaintiff's Original Petition,
     state your correct legal name and the correct manner in which you can be deSignated as a
     party defendant and served with process in this action finder the allegations set forth in
     Plaintiff's Original Petition.

     RESPONSE: .

4.   Explain what happened to cause the subject substance to be on the floor on the date of the
     incident giving ride to this lawsuit.

     RESPONSE:

5.   Please .describe the maintenance schedule for the floors near the location in which the
     subject incident occurred.

     RESPONSE:

6.   If you may or will contend that Plaintiff's damages were caused in whole or in part by third
     persons, please provide the name and addreSs of these third persons and 'State factually how
     they caused Plaintiff's damages, in whole or in part.

     RESPONSE:

7.   If you may or will contend that Plaintiff was contributorily negligent, list all facts (not-the
     thought processes or mental impressions of counsel) that support your defense.

     RESPONSE:

8.   Provide a detailed list of any changes you made to the property, appurtenances, or
     equipment after Plaintiff's incident.

     RESPONSE:
 Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 13 of 21




9.    If you may or will contend that Plaintiff failed to mitigate damages, list all facts (not the
      thought processes or mental impressions of counsel) that support your defense.

      RESPONSE:

10.   Provide the names and contact information for all employees at the property when Plaintiff's
      incident occurred.

      RESPONSE:

11.   Describe any video footage that depicts Plaintiff's incident or how the substance in which
      Plaintiff slipped and fell came to be on the ground in that location.

      RESPONSE:
 Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 14 of 21




           REQUESTS FOR PRODUCTION TO DEFENDANT WAL-MART

1.    Copy of video footage of Plaintiff's incident made the basis of-this lawsuit.

      RESPONSE:

2.    Copy of video footage that shows how the substance in which Plaintiff slipped antlfell got
      onto the ground.

      RESPONSE:

3.    Copy of any lease agreement for the subject property where Plaintiff's incident occurred.

      RESPONSE:

4.    Safety Man'ilal.,cOVeting the property where Plaintiff's incident occurred.

      RESPONSE:

5.    All documents related to any investigation conducted by you related to Plaintiffs injury,
      which occurred on or about the date provided in the petition.

      RESPONSE:

6.    A copy of any and all injury reports prepared in relation to Plaintiff's incident.

      RESPONSE:

7.    All safety policies and/or procedures that would have governed the property on the date of
      the incident.

      RESPONSE:

8.    The personnel file of the manager on duty at the time of the incident.

      RESPONSE:

9.    Pictures taken in connection with Plaintiffs incident as described in Plaintiff's Petition.

      RESPONSE:

10.   All witness statements taken in conjunction with Plaintiff's incident.

      RESPONSE:
 Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 15 of 21




11.    All documents concerning, referring to, or relating to any insurance and/or indemnity
       agreement between you and any other potential Defendant.

       RESPONSE:

12.    All documents prepared by each expert witness who has been consulted by you and whose
       opinions have been reviewed by an expert witness who may testify at trial.

       RESPONSE:

13.    A current curriculum vitae or resume of eaah person whose opinions or impressions have
       been reviewed or relied upon by any person who may be called to testify in the trial of this
       case.

       RESPONSE:

14.     A current list of the cases, including the cause number, of all trial and deposition testimony
        given in the past five (5) years by each person whom you may call as,an expert witness in
      - the trial of this.-case-in which-such expert 'discussed or•described .mernal impressions or
        conclusions that relate to the subject matter of this lawsuit.

       RESPONSE:

15.    A current list of the cases, including the cause number, of all trial and deposition testimony
       given in. the past ii've.(5) years by each person whose opinions or impressions have been
       reviewed or relied up'On by any expert who may be called to testify in the trial of this case'
       in which such person discussed or described mental impressions, or conclusions that relate
       to the subject matter Of this lawsuit.

       RESPONSE:

16.    All transcripts of deposition or trial testimony given in the past five (5) years by each person
       whom you may call as an expert witness in the trial of this case in which such expert witness
       discussed or described mental impressions or conclusions that relate to the subject matter of
       this lawsuit.

       RESPONSE:

17.    All transcripts of deposition or trial testimony given in the past five (5) years by each person
       whose opinions or impressions may have been reviewed or relied, upon by any expert who
       maybe called to testify in the trial of this cause in which such person discussed or described
       mental impressions or conclusions that relate to the subject matter of this lawsuit.

       RESPONSE:
 Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 16 of 21




18.   A current list of works written or published by each person whom:you may call as an expert
      witness in a trial of this case.

      RESPONSE:

19.   All documents supporting any defenses (affirmative or otherwise) raised by you to the
      allegations set forth in Plaintiff's latest Petition.

      RESPONSE:

20.   All statements, Whether written, recorded, transcribed, published or otherwise, and all notes
      of any such statements, relating to the claims asserted by Plaintiff in her latest Petition.

      RESPONSE:

21.   All
       . correspondence
           .                 between you and any other person concerning%the claims asserted by
      Plaintiff in the latest Petition.

      RESPONSE:

22.   Copies of Plaintiff's medical records obtained by the Defendant in this litigation.

      RESPONSE:

23.   Copies of Plaintiff's employment records obtained by the Defendant in this litigation.

      RESPONSE:

24.   Copy of insurance policy that covers Plaintiff's injuries in this case. This includes all excess
      policies.

      RESPONSE:

25.   Copy of any surveillance you have conducted on Plaintiff.

      RESPONSE:

26.   Copy of any exhibit you intend to introduce at trial.

      RESPONSE:

27.   COpy of any demonstrative you intend to use at trial.

      RESPONSE:
    Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 17 of 21




              REQUESTS FOR ADMISSION TO DEFENDANT WAL-MART

1.      Admit that on or about November 18, 2017 Plaintiff slipped and fell in a substance on the
        floor of your property.

        RESPONSE:

2.      Admit that Plaintiff was at your property on November 18, 2017.

        RESPONSE:

3.      Admit.that one or more of your employees and/or agents witnessed the accident that injured
        Plaintiff on or about November 18, 2017.

        RESPONSE:

4.      Admit that on or about November 18, 2017, Plaintiff suffered an injury at your place of
        business.

        RESPONSE:

5.      Admit the substance on the floor in which Plaintiff slipped and fell was a dangerous
        condition.

        RESPONSE:

6.      Admit that there was no wet floor sign or other cautionary instrument present on or near the
        substance in which Plaintiff slipped and fell on November 18, 2017.

        RESPONSE:

7       Admit that there was not a non-slip mat present on or near the substance in which Plaintiff
        slipped and fell on November 18, 2017.

        RESPONSE:

8.      Admit you subsequently cleaned up the substance in which Plaintiff slipped and fell after
        the incident on November 18, 2017.

        RESPONSE:

9.      Admit you subsequently put down a non-slip mat on or near the substance in which Plaintiff
        slipped and fell after the incident on November IS, 2017.

        RESPONSE:
  Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 18 of 21




10.     Admit you were negligent in causing Plaintiff's injuries.

        RESPONSE:

11.     Admit venue is proper.

        RESPONSE:

12.     Admit this is a convenient forum.

        RESPONSE:

13.     Admit the Court has jurisdiction over you.

        RESPONSE:

14.     Admit that Plaintiff was not negligent in causing her injuries.

       . RESPONSE:

.15.    Admit that there should have been a wet floor sign and/or other cautionary instrument
        present around or near the subject substance.

        RESPONSE:
 Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 19 of 21




                                REQUESTS FOR DISCLOSURE

       Plaintiff in the above-styled and numbered-cause and, pursuant to Rule 194 of the Texas

Rules of Civil Procedure, requests that Defendant answer the following requests for disclosure

separately and fully in writing. The answers to the requests shall be preceded by the request to

which the answer pertains. The answers shall be returned to Plaintiff's attorney, John Daspit, 440

Louisiana St. Ste. 1400, Houston, Texas 77002. Pursuant to Rule 194, you are requested to disclose,

within fifty (50) days of service of this request, the information and material described in

Rule 194.2. With your response, please serve copies of all relevant documents and other tangible

items. Specifically, please disclose:

       (a)     The,correct names of the parties to the lawsuit;

       (b)     The name, address, and telephone number of any potential parties;

       (c)     The legal theories and, in general, the factual basis of your claims or defenses;

       (d)     The amount and any method of calculating economic damages;

       (e)     The name, address, and telephone number of persons having knowledge of relevant
               facts, and a brief statement of each identified person's connection with the case;

       (f)     For any testifying expert

               (1)     The expert's name, address, and telephone number,

               (2)     The subject matter on which the expert will testify;

               (3)     The general substance of the expert's mental impressions and opinions and a
                       brief summary of the basis for them, or if the expert is not retained by you,
                       employed by you, or otherwise subject to your control, documents reflecting
                       such information;

               (4)     If the expert is retained by you, employed by you, or otherwise subject to your
                       control:

                       (A)     All documents, tangible items, reports, models, or data compilations
                               that have been provided to, reviewed by, or prepared by or for the
                               expert in anticipation of the expert's testimony; and
Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 20 of 21




                  (B)     The expert's current resume and bibliography;

    (g)   Any discoverable indemnity and insuring agreements described in Rule 192.3(f);

    (h)   Any discoverable settlement agreements described inaule 192.3(g);

    (i)   Any witness statements described in Rule 192.3(h);

    (i)   All medical records and bills that are reasonably related to the injuries or damages
          asserted or, in lieu thereof, an authorization permitting the disclosure of such medical
          records and bills;

          All medical records and bills obtained by the responding party by virtue of an
          authorization furniffied by the requesting party;

          The nane, address, and telephone ntinter•Of any perOn Who may be designated as a
          responsible third party.


                                                  Respectfully submitted,

                                                 DASPIT LAW FIRM'

                                                 /s/ A. Clement Wehner
                                                 A. Clement Wehner
                                                 Texas State Bar No. 24106560
                                                 440 Louisiana St., Suite 1400
                                                 Houston, Texas 77002
                                                 Telephone: (713)322-4878
                                                 Facsimile: (713) 587-9086
                                                 Email: e-servi ce@das-pitlaw.com

                                                 ATTORNEYS FOR PLAINTIFF
 Case 4:21-cv-00179 Document 1-2 Filed on 01/19/21 in TXSD Page 21 of 21




                                CERTIFICATE OF SERVICE

       I hereby certify that true and correct copies of the above and foregoing instrument have been

served on Defendant along with Plaintiff's Original Petition.


                                                     /s/ A. Clement Wehner
                                                     A. Clement Wehner
